DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 14, 16, 19, 25, 30, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alderman et al (US PG. Pub. 2016/0244184) in view of Porter et al (US PG. Pub. 2019/0332096).  Relative to claims 1, 14, 16, 19, 25, and 30, Alderman discloses: 
1) a system (20)(Fig. 1) comprising: 
at least one transport conveyor (64)(Fig. 1) ;
a plurality of storage conveyors (see mobile vehicles 30, and surface, 32)(Fig. 1-2), and each of the plurality of storage conveyors (30, 32)(Fig. 1-2) comprises a portion that is aligned with a portion of the at least one transport conveyor (64)(Fig. 1), such that items (22) are moveable from the storage conveyor (30) to the at least one transport conveyor (64)(Para. 0063, surface, 32, of material handling device 30 is aligned with conveyor 64 to transfer items from the material handling device, 30, to the conveyor, 64);
at least one hardware processor (included in Ref. 44); and one or more software modules configured to, when executed by the at least one hardware processor (Fig. 4)(Para. 0040; 0042),
receive an instruction to collect one or more items (22) at a single destination location (instructions, Para. 0042-0043; conveyor, 64, leads to final sort destination for bags, or suitable destination to further the process of moving the luggage item to its ultimate destination Para. 0063; 0046), and, for each of the one or more items (22):
identify a segment (32) on one of the plurality of storage conveyors (30) on which the item is held (Para. 0044; 0057; bag ID’s are associated with vehicles, 30),
control the one storage conveyor (30, 64) to align the identified segment with the at least one transport conveyor (64)(Para. 0063),
move the item (22) from the identified segment (specific 32 or Ref. 30) onto the at least one transport conveyor (64)(Para. 0062-0063),
control the at least one transport conveyor (64) to align the item (22) with the single destination location (the conveyor, 64, transports items to suitable destination to further process the items, the conveyor, 64, inherently aligns the item to the suitable destination for further process; Para. 0063), and
move the item (22) from the at least one transport conveyor (64) to the single destination location (suitable destination for further processing; Para. 0063); 
14) the at least one hardware processor (included in Ref. 44) is configured to independently control each of the at least one transport conveyor (64) and the plurality of storage conveyors (30) to move independently from each other (Para. 0040; 0043-0044; 0062); 
16) each of the plurality of storage conveyors (30) is oriented to move in a direction that is orthogonal to a direction of movement of the portion of the at least one transport conveyor (64) with which the storage conveyor (30) is aligned (Fig. 1, 5)(Para. 0063, orthogonal movement of vehicles, 30, is inherently included);
19) the portion of each of the plurality of storage conveyors (30, 32) that is aligned with the portion of the at least one transport conveyor (64) moves in a direction that is parallel to a direction of movement of the portion of the at least one transport conveyor (64) with which the portion of the storage conveyor (30, 32) is aligned (Fig. 1, 5; Para. 0063); 
25) each of the plurality of storage conveyors (30) is configured to move in two directions (Para. 0037, autonomous vehicles can move in two directions in the area, 20), and the one or more software modules (included in Ref. 44) are configured to, when executed by the at least one hardware processor:
determine in which of the two directions to move the one storage conveyor (30) so as to minimize movement (Para. 0043); and control the one storage conveyor (30) to move in the determined direction (Para. 0039; 0043); 
30) one or more reading stations (26)(Fig. 1) comprising a reader device configured to read a characteristic (bag ID) of an item (22) held on a segment (32) of at least one of the at least one transport conveyor or the plurality of storage conveyors (30)(Para. 0061; 0045); 

Relative to claim 39, the disclosure of Alderman includes: a method comprising using at least one hardware processor (included in Ref. 44), within an automated system (Fig. 1) that comprises at least one transport conveyor (64)(Fig. 1) and a plurality of storage conveyors (30), and each of the plurality of storage conveyors (30) comprising a portion (see portion of Ref. 32) that is aligned with a portion of the at least one transport conveyor (64) such that items (22) are moveable from the storage conveyor (30) to the at least one transport conveyor (30)(Para. 0062-0063), to:
receive an instruction to collect one or more items (22) at a single destination location (see destination on Ref. 64)(Para. 0039; 0043); and, for each of the one or more items (22),
identify a segment (32) on one of the plurality of storage conveyors (30) on which the item (22) is held (Para. 0043; 0058), control the one storage conveyor (30) to align the identified segment (Ref. 32 of specific Ref. 30) with the at least one transport conveyor (64), move the item (22) from the identified segment (Ref. 32 of specific Ref. 30) onto the at least one transport conveyor (30)(Para. 0063), control the at least one transport conveyor (64) to align the item (22) with the single destination location (Para. 0063-0064), and move the item (22) from the at least one transport conveyor (64) to the single destination location (Para. 0063-0064, items are transported to suitable destination to further the process).

Relative to claim 40, the disclosure of Alderman includes: a non-transitory computer-readable medium having instructions stored therein (included in Ref. 44), wherein the instructions, when executed by a processor of an automated system (“system”) that comprises at least one transport conveyor (64) and a plurality of storage conveyors (30)(Fig. 1)(Para. 0037), and each of the plurality of storage conveyors (30) comprising a portion (see portion of Ref. 32) that is aligned with a portion of the at least one transport conveyor (portion of Ref. 64) such that items (22) are moveable from the storage conveyor (30) to the at least one transport conveyor (64)(Para. 0046; 0063), cause the processor to:
receive an instruction to collect one or more items (22) at a single destination location (Para. 0043; 0040); and, for each of the one or more items,
identify a segment (32) on one of the plurality of storage conveyors (30) on which the item (22) is held (specific vehicle, Para. 0043; 0058),
control the one storage conveyor (30) to align the identified segment with the at least one transport conveyor (30)(Para. 0063),
move the item (22) from the identified segment (32 of Ref. 30) onto the at least one transport conveyor (64)(Para. 0063),
control the at least one transport conveyor (63) to align the item (22) with the single destination location (Para. 0063), and move the item from the at least one transport conveyor (64) to the single destination location (Para. 0063).

Relative to the claims above Alderman does not expressly disclose: each of the plurality of storage conveyors comprises a plurality of segments configured to hold at least one item. 
Porter teaches: each of the plurality of storage conveyors (104)(Fig. 2A) comprises a plurality of segments (conveyance devices, such as two conveyor belts) configured to hold at least one item (Para. 0022; 0017), for the purpose of providing a modern inventory system, such as in a storage facility, that can effectively control mobile drive units that reduces delays and other inefficiencies in performing tasks (Para. 0001; 0013).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Alderman with the plurality of storage conveyors comprising a plurality of segments configured to hold at least one item, as taught in Alderman, for the purpose of providing a modern inventory system, such as in a storage facility, that can effectively control mobile drive units that reduces delays and other inefficiencies in performing tasks.

Relative to claim 34, Alderman in view of Porter discloses all claim limitations mentioned above, including the destination system (included in Ref. 64, 66)(Fig. 1).  
Alderman in view of Porter does not expressly disclose: the system comprises: a building that encloses the at least one transport conveyor and the plurality of storage conveyors; or the destination system comprising a plurality of destination locations that are accessible to the at least one transport conveyor.
Alderman in view of Porter suggests: the system comprises: a building that encloses the at least one transport conveyor and the plurality of storage conveyors since the system is included in a checked baggage reconciliation area (20) for use in transportation hubs such as airports, train stations, or marinas (Para. 0034).  It is well-known in the art of transportation hubs that the baggage reconciliation systems (20) within transportation hubs such as airports or train stations are located within buildings.  
Alderman further suggests the destination system (included in Ref. 64, 66) comprises a plurality of destination locations that are accessible to the at least one transport conveyor (64), since the bag conveyor, 64, leads to “suitable destinations”. The suitable destinations include destinations to further sort the bags to be delivered to their ultimate destinations, such as collection areas or carts for multiple different destinations for specific flights or departing trains (Para. 0063) (Para. 0063).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alderman in view of Porter as applied to claim 14 above, and further in view of Baek (US Patent No. 9,604,787).  Alderman in view of Porter discloses all claim limitations above, including the plurality of storage conveyors (30) are configured to move in two directions (Para. 0039).
Alderman in view of Porter does not expressly disclose: each of the at least one transport conveyor.
Baek teaches: each of the at least one transport conveyor are configured to move in two directions (Col. 2, lines 51-53), for the purpose of providing an improved conveyor for transferring items from one destination to another smoothly (Col. 1, lines 25-27; Col. 2, lines 35-45).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Alderman in view of Porter with the transport conveyor configured to move in two directions, as taught by Baek, for the purpose of providing an improved conveyor for transferring items from one destination to another smoothly.  
	
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alderman in view of Porter as applied to claim 16 above, and further in view of Baek (US PG. Pub. 2020/015/6868).  Alderman in view of Porter discloses all claim limitations above, including: moving the item (22) from the identified segment (specific Ref. 32 of Ref. 30) onto the at least one transport conveyor (64) comprises moving the identified segment (32) towards the at least one transport conveyor (30) until the item (22) drops off the one storage conveyor (30) onto the at least one transport conveyor (64)(Para. 0063).
Alderman in view of Porter does not expressly disclose: each of the plurality of storage conveyors comprises a vertical loop, and a holding surface of each of the plurality of storage conveyors is positioned above a holding surface of the at least one transport conveyor.
Bidram teaches: each of the plurality of storage conveyors (10, 440)(Fig. 3B) comprises a vertical loop (56)(Fig. 3B), and a holding surface (see surface of shelves, 65-68, 429)(Fig. 3B; 37A-37D) of each of the plurality of storage conveyors (10, 440) is positioned above a holding surface (see surface of conveyor, 470)(Fig. 37A-37G) of the at least one transport conveyor (470)(Para. 0567; 0537; 0553, the unloading process to unload items from the carts is the similar but the reverse of the loading process, see shelf in Ref. 37D-37G that are positioned above the transport conveyor, 470).
Bidram teaches the storage conveyors comprising a vertical loop, and a holding surface of each of the plurality of storage conveyors positioned above a holding surface of the at least one transport conveyor, for the purpose of providing an improved system and method for storing and transporting articles via a cart that is more efficient and reduces operating costs and storage and retrieval time (Para. 0068; 0001).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Alderman in view of Porter with the vertical loop and holding surface of a storage conveyor positioned above a holding surface of the transport conveyor mentioned above, as taught by Bidram, for the purpose of providing an improved system and method for storing and transporting articles via a cart that is more efficient and reduces operating costs and storage and retrieval time.  

Allowable Subject Matter
Claims 2-13, 18, 20-24, 26-29, 31-33, and 35-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons For Indicating Allowable Subject-Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose: 
Claim 2) each of a plurality of entities is associated with a place-time identifier, wherein the plurality of entities comprises all items within the system, and wherein each place-time identifier for each entity comprises: a surface vector that identifies a relative location of the entity on a surface; and a time vector that identifies a time at which the entity is at the relative location identified in the surface vector;
Claim 16) each of the plurality of storage conveyors is oriented to move in a direction that is orthogonal to a direction of movement of the portion of the at least one transport conveyor with which the storage conveyor is aligned;
Claim 22) the at least one transport conveyor comprises a plurality of nested conveyors;
Claim 23) the plurality of storage conveyors are arranged into a plurality of separate storage systems, and wherein each of the plurality of separate storage systems comprises two or more of the plurality of storage conveyors; 
Claim 26) the one storage conveyor comprises a cooling component that cools a holding surface of the one storage conveyor, and the one or more software modules, when executed by the at least one processor, control the cooling component to cool the holding surface of the one storage conveyor; 
Claim 27) the one storage conveyor comprises a warming component that warms a holding surface of the one storage conveyor, and the one or more software modules, when executed by the at least one processor, control the warming component to warm the holding surface of the one storage conveyor; 
Claim 28) an ambient temperature of the one storage conveyor is controllable, and wherein the one or more software modules, when executed by the at least one processor, control the ambient temperature of the one storage conveyor to maintain a temperature or remain within a temperature range; 
Claim 29) each of the at least one transport conveyor and the plurality of storage conveyors is configured to stop at each of a plurality of indexed positions; 
Claim 33) one or more reading stations comprising a reader device configured to read a machine-readable indicium on a segment of at least one of the at least one transport conveyor or the plurality of storage conveyors, and wherein the one or more software modules are configured to:
identify the segment based on the read machine-readable indicium; and
determine a position of the identified segment based on a position of the reader device; 
Claim 38) the one or more software modules are configured to:
track every item within the system; and automatically initiate restocking of each type of item, based on the tracking, by communicating with an external system of a supply chain.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655